In a proceeding under article 78 of the Civil Practice Act, to review a final determination of the County Comptroller of Nassau County, made December 30, 1959, assessing an additional tax of $76,255.84 for the 1959 racing season, against petitioner, Roosevelt Raceway, Inc., the County Comptroller appeals from an order of the Special Term, Supreme Court, Nassau County dated February 8, 1960, annulling his deter*788mination and directing him to refund such tax. Order affirmed, with costs, on the opinion of the Justice at Special Term (Matter of Roosevelt Raceway v. Bedell, 24 Misc 2d 374). Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.